UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
SADIS & GOLDBERG, LLP,                                         :
                                                               :
                         Plaintiff,                            :      14-CV-913 (LTS) (OTW)
                                                               :
                      -against-                                :      ORDER
                                                               :
SUMANTA BANERJEE,
                                                               :
                         Defendant.                            :
                                                               :
                                                               :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         The Court is in receipt of Defendant’s request to adjourn the evidentiary hearing

scheduled for January 22, 2020 and Plaintiff’s opposition to the request. The Court notes for the

record that these letters were emailed to Chambers due to privacy concerns expressed by

Defendant.1

         It is hereby ORDERED that the hearing scheduled for January 22, 2020 is adjourned. A

rescheduled evidentiary hearing will now be held on Thursday February 27, 2020 at 2:00 p.m.

The parties’ joint exhibit list and deposition designations are due by February 14, 2020.

         SO ORDERED.



                                                                     s/ Ona T. Wang
Dated: January 15, 2020                                            Ona T. Wang
       New York, New York                                          United States Magistrate Judge




1
 The Court has attached the request and related documents with redactions for the record. Defendant may
request further redactions if necessary.
VIA ECF                                                January 7, 2020
The Hon. Judge Ona T. Wang
United States District Court for the
Southern District of New York
500 Pearl Street
New York, New York 10007

      Re: Sadis & Goldberg, LLP v Sumanta Banerjee, Dkt No 14-cv 00913(LTS)(OTW)
                      Request for postponement of Evidentiary Hearing

Dear Hon. Judge Wang,

I, Sumanta Banerjee, am the pro se defendant in the case Sadis & Goldberg, LLP v Sumanta
Banerjee, Dkt No 14-cv 00913(LTS)(OTW).

I am requesting a postponement of two weeks of the Evidentiary Hearing for any date after
February 4, 2020. It is currently scheduled for January 21st, 2020, with document submission to
the Court from each side, due on 1/15/2020. I would request the date of document submission be
kindly extended to February 4th, 2020.




I reached out to Plaintiff’s counsel alerting them to the situation last week and the likelihood that
I will be headed to India, but he has not been willing to discuss a postponement. I have to travel
immediately with my mother


As mentioned, this is an emergency situation, and I am traveling on January the 8th, returning on
the 2nd of February. I expect that it will take me the full 3 weeks to resolve this situation. As you
may remember,                                                                                  I am
also attaching an affidavit from my mother as Exhibit A along with the airline tickets as Exhibit
B. Additionally, please see the communication last week to the Plaintiff’s counsel as Exhibit C.

The Plaintiff’s counsel has previously requested extensions of time for religious holidays, trials,
and HRB productions (2+ months). Despite being a pro se litigant, this is the first time I have
requested a postponement and it is not a situation that is under my control. My lawyers may have
asked for a postponement, but that was due to the need to get documents from India. This
situation, which is beyond my control, requires me to request a 2 week postponement of the
Hearing to anytime after the 4th of February, 2020. I am leaving for India on January 8th and
hope to have all the urgent business matters                                     completed in the
next 3 weeks.
I am respectfully requesting that Your Honor reschedule the Evidentiary Hearing for any other
mutually convenient date after Feb. 4th, 2020 and the Document Submission date to Feb 4th,
2020 upon my return to the US on Feb 2,2020.



Respectfully submitted,

Sumanta Banerjee
Pro se defendant
1514 Cook School Rd
Pittsburgh, PA 15241
zbacllc@gmail.com
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
____________________________________
                                    |
SADIS & GOLDBERG, LLP               |
                                    |                Case no :14-cv-000913 (LTS)
            Plaintiff               |
against                             |
                                    |
SUMANTA BANERJEE                    |
                                    |
            Defendant               |
____________________________________|

                           AFFIDAVIT OF DR. REBA BANERJEE

I, Reba Banerjee, do solemnly swear, that all the statements herein are true and accurate.

I am a Indian citizen with a Permanent Resident Card (aka US Green Card) and my permanent
address is                                                 . I am a MD as well as a PhD.




My son, Sumanta Banerjee, will be accompanying me as I require his assistance
                                           and also to accompany me in my travel back to
India.
Scanned with CamScanner
Exhibit C- Email Communication

Re: Draft Joint Status Letter (12-19-2019) (00384266x9ED28)
1 message

Zbac LLC <zbacllc@gmail.com>                                                Tue, Dec 31, 2019 at 11:30 AM
To: Ben Hutman <BHutman@sadis.com>
Bcc: zbacllc@gmail.com

  Ben - Let’s try and resolve this amongst ourselves. I have accommodated all your timing issues
  with waiting for HRB, etc. ( after you had the IRS taxes) and moving the originally scheduled court
  “trial” from November. I had to move things around when we moved the date to January.

  I cannot control emergencies and

                                                              Hence, my request to move the date and
  it would be better if you agreed to a move ( rather than Morion practice and wasting the Courts time)
  anytime after the first week of February. I am planning to leave for India as soon as possible and
  expect to resolve the matters in a month. So my request is for a 3 week adjournment ( there is no
  time sensitivity to this) to help my mother resolve the emergency situation. So if you could provide
  some dates after the first week of February - we could do a Joint Motion or write a letter to the Court
  apprising them of the situation and propose whatever date works for you after the first week of
  February. Please advise if this works as a potential solution. I hope you can accommodate this
  request from a professional courtesy standpoint.

  Thanks in advance.

  Best wishes,

  Sam Banerjee

  PS - I have been trying to resolve the emergency situation for a week or so and have only reached
  out to you when it is looking increasingly likely that I may have to travel to India imminently.
                                                                           Ben Hutman
                                                                           212.573.6675
                                                                           bhutman@sglawyers.com
                                                                           www.sglawyers.com



                                                    January 9, 2020



VIA EMAIL
The Hon. Judge Ona T. Wang
United States District Court for the
Southern District of New York
500 Pearl Street
New York, New York 10007

           Re: Sadis & Goldberg, LLP v. Sumanta Banerjee, Dkt. No. 14-cv 00913(LTS)(OTW)
                       Opposition to Defendant’s Request for Postponement of Hearing

Dear Judge Wang,

        I am writing on behalf of Plaintiff, Sadis & Goldberg, LLP (“Sadis”) to oppose Defendant’s
January 7, 2020 letter (“Defendant’s Letter”) requesting to postpone the evidentiary hearing
currently scheduled for January 22, 2020 at 2 p.m. Since this matter was first remanded to this
Court in April of 2018, Defendant has sought extensions and delayed resolving this issue by
repeatedly not producing or baselessly redacting requested documents. He should not be permitted
to further postpone resolving this matter. Moreover, even if Defendant truly needs to escort his
mother to India, Defendant’s Letter provides no reason why he cannot fly back to the United States
for the January 22, 2020 hearing.

       The following is brief summary of many of Defendant’s extensions and delay tactics since
the Second Circuit remanded this matter for a determination of Defendant’s domicile:

             1. Defendant delayed the initial teleconference by six weeks, to late June 2018,
                ostensibly because he was travelling to India. (Dkt. Nos. 87-89.)

             2. Defendant sought and received extensions to respond to Sadis’ document requests
                and to produce documents. (Dkt. Nos. 91-93.)

             3. Defendant refused to produce relevant categories of documents, produced a meager
                amount of documents six days past the extended deadline, November 7, 2018, and
                many of the documents redacted highly relevant, non-privileged information.
                Defendant promised to make a supplemental production on December 14, 2018.
                (Dkt. Nos. 96-97.)

             4. Defendant’s supplemental production was still far from sufficient and the Court
                ordered Defendant to produce the unredacted documents and the missing categories
                of documents by January 11 and January 18, 2019 respectively. (Dkt. No. 101)


{00385376.DOCX; 1}
             5. On December 27, 2018, Defendant’s counsel requested and received an extension
                of those deadlines from the Court out to January 11 and January 25, 2019
                respectively. (Dkt. Nos. 102-103.)

             6. Defendant refused to produce documents he claimed were in his wife’s possession
                and insisted on a third party subpoena. (Dkt. No. 113 at 14:21-15:12.) Sadis served
                the subpoena promptly. Sadis was also forced to use third-party subpoenas to
                attempt to get other categories of documents that Defendant failed to produce—
                including his state tax returns.

             7. Defendant’s first counsel withdrew. Subsequent counsel failed to produce all of the
                required documents by January 25, 2019. It was subsequently revealed that
                Defendant used credit cards in the name of family trust and the statements were
                never produced. (Dkt. No. 116.)

             8. Mrs. Banerjee finally made a small production of documents on February 12, 2019.
                After Sadis expressed that this was insufficient, a second set of documents was
                produced on February 27, 2019. (Dkt. No. 123.)

             9. Defendant failed to produce the family trust account credit card statements and
                unredacted versions of the Axis bank credit card statements. (Id.) The Court
                ordered their production by April 5, 2019. (Dkt. No. 124.)

             10. Mrs. Banerjee’s document production revealed the probable existence of a Fidelity
                 investment account which had not been previously revealed and no documents had
                 been produced from it. (Dkt. No. 138 at 14:20-16:24.)

             11. In April of 2019, Defendant finally produced a few documents from two Fidelity
                 accounts. These documents showed that the accounts were in Defendant’s name
                 and should have been produced in response to Sadis’ original requests. (Dkt. No.
                 125 at 1-2.)

             12. On April 16, 2019, Defendant’s second counsel withdrew. (Dkt. Nos. 129-131.)
                 Sadis was forced to use third party subpoenas to get access to the Fidelity account
                 statements and tax documents that were never produced by Defendant. (Dkt. Nos.
                 140-141.) Defendant moved to quash the subpoenas. (Dkt. No. 146.)

             13. On August 26, 2019, the Court denied Defendant’s motion to quash. (Dkt. No.
                 165.) Sadis promptly served the third-party subpoenas on Fidelity and HRB.
                 Although Fidelity produced the requested documents, HRB initially refused to do
                 so. (Dkt. No. 175.) Upon order of the Court, Defendants gave authorization to
                 HRB to produce the requested documents. (Dkt. Nos. 177-178.)

             14. The Court adjourned the evidentiary hearing scheduled in November because HRB
                 had not yet produced the requested documents. Defendant was unavailable for the



{00385376.DOCX; 1}                                2
                    hearing during the week of January 6, 2020—the week suggested by the Court—
                    so the parties agreed to a few potential dates, including January 22, 2020. (Dkt.
                    Nos. 182, 185.)

        Now Defendant is asking for a further delay for the hearing until sometime in February
2020. Sadis understands the importance of family and taking care of one’s elderly parent. Sadis
has no issue with Mr. Banerjee accompanying his mother on her trip to India. However—as Sadis
explained to Defendant in email correspondence—this hearing is important enough to fly back to
the United States. See Exhibit A, hereto.1

       Sadis is willing to push back the date for pre-hearing filings to January 17 or 20, 2020 but
Sadis opposes any postponement of the hearing.

                                                                   Respectfully submitted,


                                                                   By: _/s/ Ben Hutman______________
                                                                   Ben Hutman
                                                                   SADIS & GOLDBERG, LLP
                                                                   551 5th Avenue, 21st Floor
                                                                   New York, New York 10176
                                                                   (212) 573-6675
                                                                   Counsel for Plaintiff




1
    Plaintiff notes that Defendant’s exhibit purporting to show the correspondence between the parties was incomplete.


{00385376.DOCX; 1}                                         3
Exhibit A
Ben Hutman

From:                              Ben Hutman
Sent:                              Thursday, January 2, 2020 2:32 PM
To:                                'Zbac LLC'
Subject:                           RE: Draft Joint Status Letter (12-19-2019) (00384266x9ED28)


Sam,

From the beginning of this process you have requested extensions and delays. I will go back and document them for the
Court in any opposition to your request for an adjournment. The date in late January was because you could not do the
earlier weeks in early January suggested by the Court.

I had to request documents from HRB because you and your wife did not produce those documents or answer the
relevant questions in your depositions. The IRS transcript permissions you gave, and the transcript they produced, did
not include your 2013 and 2014 tax returns and you never produced full versions of those tax returns. Time and time
again in this process we have had to request and re‐request documents that should have been produced earlier.

You can make a request to the Court. We will oppose.

Ben Hutman, Associate | Bio

Sadis & Goldberg LLP
551 Fifth Avenue, 21st Floor
New York, NY 10176

bhutman@sadis.com
Phone: 212.573.6675
Fax: 212.573.3796
sadis.com



This e‐mail communication is confidential and is intended only for the individuals or entities named above and others
who have been specifically authorized to receive it. If you are not an intended recipient, please do not read, copy, use or
disclose the contents of this communication to others. Please notify the sender that you have received this e‐mail in
error by replying to the e‐mail or by telephoning 212.947.3793. Please then delete the e‐mail and any copies of it. Thank
you. Nothing contained in this disclaimer shall be construed in any way to grant permission to transmit confidential
information via this firm's e‐mail system


‐‐‐‐‐Original Message‐‐‐‐‐
From: Zbac LLC <zbacllc@gmail.com>
Sent: Tuesday, December 31, 2019 11:30 AM
To: Ben Hutman <BHutman@sadis.com>
Subject: Re: Draft Joint Status Letter (12‐19‐2019) (00384266x9ED28)

Ben ‐ Let’s try and resolve this amongst ourselves. I have accommodated all your timing issues with waiting for HRB, etc.
( after you had the IRS taxes) and moving the originally scheduled court “trial” from November. I had to move things
around when we moved the date to January.

                                                             1
I cannot control emergencies and

                    Hence, my request to move the date and it would be better if you agreed to a move ( rather than
Morion practice and wasting the Courts time) anytime after the first week of February. I am planning to leave for India
as soon as possible and expect to resolve the matters in a month. So my request is for a 3 week adjournment ( there is
no time sensitivity to this) to help my mother resolve the emergency situation. So if you could provide some dates after
the first week of February ‐ we could do a Joint Motion or write a letter to the Court apprising them of the situation and
propose whatever date works for you after the first week of February. Please advise if this works as a potential solution.
I hope you can accommodate this request from a professional courtesy standpoint.

Thanks in advance.

Best wishes,

Sam Banerjee

PS ‐ I have been trying to resolve the emergency situation for a week or so and have only reached out to you when it is
looking increasingly likely that I may have to travel to India imminently.



> On Dec 31, 2019, at 9:01 AM, Zbac LLC <zbacllc@gmail.com> wrote:
>
> Ok Ben. I will not fly back when I have to resolve emergencies.
>
> Please oppose it and it will not make a difference since I will NOT be able to attend. I will know more this week but get
ready with your opposition motion!
>
> Sam Banerjee
>
>
>
>> On Dec 31, 2019, at 8:53 AM, Ben Hutman <BHutman@sadis.com> wrote:
>>
>> I think this hearing is worth flying back for. We will oppose any request you make to the Court requesting an
adjournment of the hearing.
>>
>> Ben Hutman, Associate | Bio
>>
>> Sadis & Goldberg LLP
>> 551 Fifth Avenue, 21st Floor
>> New York, NY 10176
>>
>> bhutman@sadis.com
>> Phone: 212.573.6675
>> Fax: 212.573.3796
>> sadis.com
>>
>>
>>


                                                             2
>> This e‐mail communication is confidential and is intended only for the individuals or entities named above and others
who have been specifically authorized to receive it. If you are not an intended recipient, please do not read, copy, use or
disclose the contents of this communication to others. Please notify the sender that you have received this e‐mail in
error by replying to the e‐mail or by telephoning 212.947.3793. Please then delete the e‐mail and any copies of it. Thank
you. Nothing contained in this disclaimer shall be construed in any way to grant permission to transmit confidential
information via this firm's e‐mail system
>>
>>
>> ‐‐‐‐‐Original Message‐‐‐‐‐
>> From: Zbac LLC <zbacllc@gmail.com>
>> Sent: Tuesday, December 31, 2019 8:41 AM
>> To: Ben Hutman <BHutman@sadis.com>
>> Subject: Re: Draft Joint Status Letter (12‐19‐2019) (00384266x9ED28)
>>
>> I understand but I may not be able to control it since as you know I manage my families real estate in India. I will
know more this week but I will be out of pocket for a month at least if I have to leave in a week or so. I guess we are
then looking at March 2020.
>>
>> Sam Banerjee
>>
>>
>>
>>>> On Dec 30, 2019, at 4:00 PM, Ben Hutman <BHutman@sadis.com> wrote:
>>>
>>> Sam,
>>>
>>> Moving the current date will be very difficult for me. I have already scheduled various other matters around the
January 22 hearing date. Additionally, I will likely be out of the country myself at the end of February.
>>>
>>> Thank you,
>>>
>>> Ben Hutman, Associate | Bio
>>>
>>> Sadis & Goldberg LLP
>>> 551 Fifth Avenue, 21st Floor
>>> New York, NY 10176
>>>
>>> bhutman@sadis.com
>>> Phone: 212.573.6675
>>> Fax: 212.573.3796
>>> sadis.com
>>>
>>>
>>>
>>> This e‐mail communication is confidential and is intended only for the individuals or entities named above and
others who have been specifically authorized to receive it. If you are not an intended recipient, please do not read, copy,
use or disclose the contents of this communication to others. Please notify the sender that you have received this e‐mail
in error by replying to the e‐mail or by telephoning 212.947.3793. Please then delete the e‐mail and any copies of it.
Thank you. Nothing contained in this disclaimer shall be construed in any way to grant permission to transmit
confidential information via this firm's e‐mail system
>>>
>>>

                                                             3
>>> ‐‐‐‐‐Original Message‐‐‐‐‐
>>> From: sumanta banerjee <zbacllc@gmail.com>
>>> Sent: Monday, December 30, 2019 3:06 PM
>>> To: Ben Hutman <BHutman@sadis.com>
>>> Subject: Re: Draft Joint Status Letter (12‐19‐2019) (00384266x9ED28)
>>>
>>> Ben ‐ I have a work related emergency that has cropped up which might warrant me to travel out of the country for
a month or so. I am trying to sort it out so I can still make the Court hearing, however, wanted to give you the heads up
that I may have to travel in the next week or so. Would it be ok with you if we had to delay the Court hearing in case I
have to travel to sometime towards the end of February? Please let me know.
>>>
>>> Thanks,
>>>
>>> Sam
>>>
>>>>> On Dec 19, 2019, at 7:53 PM, Ben Hutman <BHutman@sadis.com> wrote:
>>>>
>>>> I don't see any changes in what you sent me back. It looks fine to me.
>>>>
>>>> Ben Hutman, Associate | Bio
>>>>
>>>> Sadis & Goldberg LLP
>>>> 551 Fifth Avenue, 21st Floor
>>>> New York, NY 10176
>>>>
>>>> bhutman@sadis.com
>>>> Phone: 212.573.6675
>>>> Fax: 212.573.3796
>>>> sadis.com
>>>>
>>>>
>>>>
>>>> This e‐mail communication is confidential and is intended only for the individuals or entities named above and
others who have been specifically authorized to receive it. If you are not an intended recipient, please do not read, copy,
use or disclose the contents of this communication to others. Please notify the sender that you have received this e‐mail
in error by replying to the e‐mail or by telephoning 212.947.3793. Please then delete the e‐mail and any copies of it.
Thank you. Nothing contained in this disclaimer shall be construed in any way to grant permission to transmit
confidential information via this firm's e‐mail system
>>>>
>>>>
>>>> ‐‐‐‐‐Original Message‐‐‐‐‐
>>>> From: Zbac LLC <zbacllc@gmail.com>
>>>> Sent: Thursday, December 19, 2019 7:42 PM
>>>> To: Ben Hutman <BHutman@sadis.com>; Ben Hutman <BHutman@sadis.com>
>>>> Subject: Draft Joint Status Letter (12‐19‐2019) (00384266x9ED28)
>>>>
>>>> Ben,
>>>>
>>>> I made a few edits, however, forgot to redline. Please review. They are minimal and just clarifications.
>>>>
>>>> Please send me the final after your review And I will send my approval. Thanks
>>>>

                                                             4
>>>> <Draft Joint Status Letter (12‐19‐2019) (00384266‐2x9ED28).DOCX>
>>>




                                                        5
VIA ECF                                               January 10, 2020
The Hon. Judge Ona T. Wang
United States District Court for the
Southern District of New York
500 Pearl Street
New York, New York 10007
      Re: Sadis & Goldberg, LLP v. Sumanta Banerjee, Dkt. No. 14-cv 00913(LTS)(OTW)
                      Request for postponement of Evidentiary Hearing
Dear Hon. Judge Wang,

I have attached an email (please see Exhibit A-email communication) from Plaintiff counsel,
when I learnt of the work-related emergency late last year. As you can see, the Plaintiff indicates
that he has other obligations and that he expects to be traveling himself at the end of February.
However, there are at least three weeks between February 4 and the end of February, when the
evidentiary hearing can be held.

In the Plaintiff’s letter, counsel has listed all the instances where the delays were related to
production of documents from abroad and from my wife, who is not a party to this case. He has
failed to mention that he requested a postponement when he was waiting for additional
documents from HRB. Also, the initial date agreed to by all parties was November 19, 2019 and
the Plaintiff’s counsel changed the date due to HRB related issues despite the Plaintiff having
already received all the tax returns from all the relevant years. I am not seeking a 2-month
postponement but rather a 2-week postponement. Furthermore, I have nothing to gain from the
delays mentioned by the Plaintiff since I want nothing else than to vigorously defend my position
and bring claims against the Plaintiff, Sadis & Goldberg and Douglas Hirsch, for malpractice,
fraudulent billing and various other counter claims in the New York State courts.



                 as a result I am forced to take care of several business matters that were his
responsibility. In addition to all outstanding and ongoing business matters that I am responsible
for,
      I can complete my work or at least stabilize the situation and return by February 2 (please
see Exhibit B- return ticket) at the earliest.

I will not be able to be back in time for the hearing. I scheduled my return for the 2nd of February
as that is the soonest that I am able to realistically to complete all the requisite paperwork

I again respectfully request a postponement of the Hearing until any day after 2/4/2020.
Respectfully submitted,
Sumanta Banerjee
Pro se defendant
1514 Cook School Rd
Pittsburgh, PA 15241
zbacllc@gmail.com
                                                                                           zbac llc <zbacllc@gmail.com>



Re: Draft Joint Status Letter (12-19-2019) (00384266x9ED28)
1 message

Zbac LLC <zbacllc@gmail.com>                                                                 Tue, Dec 31, 2019 at 8:40 AM
To: Ben Hutman <BHutman@sadis.com>
Bcc: zbacllc@gmail.com

 I understand but I may not be able to control it since as you know I manage my families real estate in India. I will
 know more this week but I will be out of pocket for a month at least if I have to leave in a week or so. I guess we are
 then looking at March 2020.

 Sam Banerjee



 > On Dec 30, 2019, at 4:00 PM, Ben Hutman <BHutman@sadis.com> wrote:
 >
 > ​Sam,
 >
 > Moving the current date will be very difficult for me. I have already scheduled various other matters around the
 January 22 hearing date. Additionally, I will likely be out of the country myself at the end of February.
 >
 > Thank you,
 >
 > Ben Hutman, Associate | Bio
 >
 > Sadis & Goldberg LLP
 > 551 Fifth Avenue, 21st Floor
 > New York, NY 10176
 >
 > bhutman@sadis.com
 > Phone: 212.573.6675
 > Fax: 212.573.3796
 > sadis.com
 >
 >
 >
 > This e-mail communication is confidential and is intended only for the individuals or entities named above and others
 who have been specifically authorized to receive it. If you are not an intended recipient, please do not read, copy, use
 or disclose the contents of this communication to others. Please notify the sender that you have received this e-mail in
 error by replying to the e-mail or by telephoning 212.947.3793. Please then delete the e-mail and any copies of it.
 Thank you. Nothing contained in this disclaimer shall be construed in any way to grant permission to transmit
 confidential information via this firm's e-mail system
 >
 >
 > -----Original Message-----
 > From: sumanta banerjee <zbacllc@gmail.com>
 > Sent: Monday, December 30, 2019 3:06 PM
 > To: Ben Hutman <BHutman@sadis.com>
 > Subject: Re: Draft Joint Status Letter (12-19-2019) (00384266x9ED28)
 >
 > Ben - I have a work related emergency that has cropped up which might warrant me to travel out of the country for a
 month or so. I am trying to sort it out so I can still make the Court hearing, however, wanted to give you the heads up
 that I may have to travel in the next week or so. Would it be ok with you if we had to delay the Court hearing in case I
 have to travel to sometime towards the end of February? Please let me know.
>
> Thanks,
>
> Sam
>
>> On Dec 19, 2019, at 7:53 PM, Ben Hutman <BHutman@sadis.com> wrote:
>>
>> I don't see any changes in what you sent me back. It looks fine to me.
>>
>> Ben Hutman, Associate | Bio
>>
>> Sadis & Goldberg LLP
>> 551 Fifth Avenue, 21st Floor
>> New York, NY 10176
>>
>> bhutman@sadis.com
>> Phone: 212.573.6675
>> Fax: 212.573.3796
>> sadis.com
>>
>>
>>
>> This e-mail communication is confidential and is intended only for the individuals or entities named above and
others who have been specifically authorized to receive it. If you are not an intended recipient, please do not read,
copy, use or disclose the contents of this communication to others. Please notify the sender that you have received
this e-mail in error by replying to the e-mail or by telephoning 212.947.3793. Please then delete the e-mail and any
copies of it. Thank you. Nothing contained in this disclaimer shall be construed in any way to grant permission to
transmit confidential information via this firm's e-mail system
>>
>>
>> -----Original Message-----
>> From: Zbac LLC <zbacllc@gmail.com>
>> Sent: Thursday, December 19, 2019 7:42 PM
>> To: Ben Hutman <BHutman@sadis.com>; Ben Hutman <BHutman@sadis.com>
>> Subject: Draft Joint Status Letter (12-19-2019) (00384266x9ED28)
>>
>> Ben,
>>
>> I made a few edits, however, forgot to redline. Please review. They are minimal and just clarifications.
>>
>> Please send me the final after your review And I will send my approval. Thanks
>>
>> <Draft Joint Status Letter (12-19-2019) (00384266-2x9ED28).DOCX>
>
